


109 HR 5890 IH: To establish the American-Made Energy Trust Fund, to

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5890
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Nunes (for
			 himself, Mr. Cardoza,
			 Mr. Shimkus,
			 Mr. Costa,
			 Mr. Pombo,
			 Mr. Rehberg,
			 Mr. Lewis of Kentucky,
			 Mr. Kingston,
			 Mr. English of Pennsylvania,
			 Mr. Pickering,
			 Mr. Hall, Mr. Barton of Texas, Mr. Whitfield, Mr.
			 Cuellar, Mr. Davis of
			 Tennessee, Mr. Ross,
			 Mr. Cramer,
			 Mr. Boren,
			 Mrs. Capito,
			 Mr. Melancon,
			 Mr. Boozman,
			 Mr. Peterson of Minnesota, and
			 Mr. Murphy) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means, and in addition to the Committees on
			 Resources,
			 Energy and Commerce, and
			 Science, for a period to
			 be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To establish the American-Made Energy Trust Fund, to
		  increase the tax credits for cellulosic biomass ethanol, to extend tax
		  incentives for solar and fuel cell property, to promote coal-to-liquid fuel
		  activities, to direct the Secretary of the Interior to establish and implement
		  a competitive oil and gas leasing program for the Coastal Plain of Alaska, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the American-Made Energy
			 Freedom Act of 2006.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Tax incentives for cellulosic biomass ethanol, solar and
				fuel cell property, and certain liquid fuel derived from coal
					Sec. 101. Increased tax credits for cellulosic biomass
				ethanol.
					Sec. 102. Extension of energy credit for solar and fuel cell
				property.
					Sec. 103. Extension and modification of credit for residential
				energy efficient property.
					Sec. 104. Extension and modification of excise tax credits for
				certain liquid fuel derived from coal.
					Title II—American-Made Energy Trust Fund
					Sec. 201. Establishment of American-Made Energy Trust
				Fund.
					Title III—Development of oil and gas resources of the Coastal
				Plain of Alaska
					Sec. 301. Definitions.
					Sec. 302. Leasing program for lands within the Coastal
				Plain.
					Sec. 303. Lease sales.
					Sec. 304. Grant of leases by the Secretary.
					Sec. 305. Lease terms and conditions.
					Sec. 306. Coastal plain environmental protection.
					Sec. 307. Expedited judicial review.
					Sec. 308. Federal and State distribution of
				revenues.
					Sec. 309. Rights-of-way across the Coastal Plain.
					Sec. 310. Conveyance.
					Sec. 311. Local government impact aid and community service
				assistance.
				
			ITax
			 incentives for cellulosic biomass ethanol, solar and fuel cell property, and
			 certain liquid fuel derived from coal
			101.Increased tax
			 credits for cellulosic biomass ethanol
				(a)Income tax
			 credit
					(1)In
			 generalSection 40 of the Internal Revenue Code of 1986 (relating
			 to alcohol used as fuel) is amended by adding at the end the following new
			 subsection:
						
							(i)Increased credit
				for cellulosic biomass ethanol
								(1)In
				generalIn the case of cellulosic biomass ethanol—
									(A)subsection (h)
				shall not apply,
									(B)if such ethanol
				has a proof of at least 150 but less than 190—
										(i)subsection (b)(3)
				shall not apply, and
										(ii)subsections
				(b)(1)(A), (b)(2)(A), (d)(3)(A), and (d)(3)(B) shall each be applied by
				substituting the low-proof cellulosic ethanol amount for
				60 cents, and
										(C)if such alcohol has
				a proof of at least 190, subsections (b)(1)(A), (b)(2)(A), (d)(3)(A), and
				(d)(3)(B) shall each be applied by substituting the cellulosic ethanol
				amount for 60 cents.
									(2)Limitations
									(A)Overall dollar
				limitationParagraph (1)
				shall not apply to any cellulosic biomass ethanol which is sold or used after
				the date on which the Secretary certifies that, in the estimation of the
				Secretary, more than $1,250,000,000 has been allowed, in the aggregate, as a
				credit under this section with respect to cellulosic biomass ethanol taken into
				account under this subsection and subsection (c).
									(B)Per taxpayer
				maximum
										(i)In
				generalWith respect to any taxpayer, paragraph (1) shall only
				apply to the first 25,000,000 gallons of cellulosic biomass ethanol sold or
				used by the taxpayer during any calendar year.
										(ii)Termination of
				taxpayer maximumClause (i) shall not apply with respect to any
				calendar year after the first calendar year with respect to which the Secretary
				certifies that, in the estimation of the Secretary, at least 10 taxpayers sell
				or use cellulosic biomass ethanol to which paragraph (1) applies.
										(C)Per taxpayer
				minimumWith respect to any taxpayer, paragraph (1) shall not
				apply to any cellulosic biomass ethanol sold or used by the taxpayer during any
				calendar year unless the aggregate amount of cellulosic biomass ethanol sold or
				used by such taxpayer during such calendar year exceeds 5,000,000
				gallons.
									(3)Cellulosic
				ethanol amount; low-proof cellulosic ethanol amount
									(A)In
				generalThe terms cellulosic ethanol amount and
				low-proof cellulosic ethanol amount mean $1.25 and $1.10,
				respectively.
									(B)Phase-out based
				on price of oil
										(i)In
				generalThe $1.25 and $1.10
				amounts contained in subparagraph (A) shall each be reduced (but not below
				$0.51 and $0.3778, respectively) by an amount which bears the same ratio to the
				amount so contained in subparagraph (A) (as so increased) as—
											(I)the amount (if any) by which the price of a
				barrel of crude oil exceeds $40, bears to
											(II)$71.
											(ii)Determination
				by SecretaryThe price of a barrel of crude oil shall be
				determined periodically by the Secretary under such methodology as the
				Secretary determines appropriate. The price determined under this clause and
				the reduction required by clause (i) shall apply with respect to cellulosic
				biomass ethanol sold or used during the period with respect to which such
				determination relates.
										(C)Inflation
				adjustment of phase-out based on price of oilIn the case of any
				period beginning in a calendar year after 2007, the dollar amounts contained in
				subclauses (I) and (II) of subparagraph (B)(i) shall be increased by an amount
				equal to—
										(i)such dollar
				amount, multiplied by
										(ii)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2006 for calendar year 1992 in subparagraph (B)
				thereof.
										Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $1.(4)Cellulosic
				biomass ethanolThe term cellulosic biomass ethanol
				means ethanol produced by enzymatic hydrolysis of any lignocellulosic or
				hemicellulosic feedstock that is available on a renewable or recurring basis,
				including agricultural residues, agricultural fibers, dedicated energy crops,
				grasses, plants, and wood and wood residues.
								(5)Application of
				aggregation, etc., rulesRules similar to the rules of paragraphs
				(2), (3), and (4) of subsection (g) shall apply for purposes of the limitations
				under subparagraphs (B) and (C) of paragraph
				(2).
								.
					(2)TerminationSubsection
			 (e) of section 40 of such Code (relating to termination) is amended—
						(A)by redesignating
			 paragraph (2) as paragraph (3),
						(B)by inserting after
			 paragraph (1) the following new paragraph:
							
								(2)Cellulosic
				biomass ethanolIn the case of cellulosic biomass ethanol with
				respect to which subsection (i)(1) applies—
									(A)paragraph (1) shall
				not apply, and
									(B)this section shall
				not apply to any sale or use of such ethanol for any period after the earlier
				of the date on which the Secretary makes the certification described in
				subsection (i)(2)(A) or December 31,
				2023.
									,
				and
						(C)by inserting
			 or (2) after paragraph (1) in paragraph (3) (as
			 redesignated by this paragraph).
						(b)Excise tax
			 credit
					(1)In
			 generalParagraph (2) of section 6426(b) of the Internal Revenue
			 Code of 1986 (relating to applicable amount) is amended—
						(A)by adding at the
			 end the following new subparagraph:
							
								(C)Cellulosic
				biomass ethanolIn the case of cellulosic biomass ethanol to
				which section 40(i)(1) applies or to which such section would apply but for
				subsections (c) and (e) of section 40, the applicable amount is the cellulosic
				ethanol amount (as defined in section
				40(i)(3)).
								,
				and
						(B)by striking
			 subparagraph (B) in subparagraph (A) and inserting
			 subparagraphs (B) or (C).
						(2)TerminationParagraph
			 (5) of section 6426(b) of such Code (relating to termination) is amended to
			 read as follows:
						
							(5)Termination
								(A)In
				generalExcept as provided in subparagraph (B), this subsection
				shall not apply to any sale, use, or removal for any period after December 31,
				2010.
								(B)Cellulosic
				biomass ethanolIn the case of any cellulosic biomass ethanol
				with respect to which paragraph (2)(C) applies—
									(i)subparagraph (A)
				shall not apply, and
									(ii)this subsection
				shall not apply to any sale or use of such ethanol for any period after the
				earlier of the date on which the Secretary makes the certification described in
				section 40(i)(2)(A) or December 31,
				2023.
									.
					(c)Effective
			 dateThe amendments made by this section shall apply to fuel sold
			 or used after the date of the enactment of this Act.
				102.Extension of
			 energy credit for solar and fuel cell property
				(a)30 percent
			 credit for solarSubclause (II) of section 48(a)(2)(A)(i) of the
			 Internal Revenue Code of 1986 is amended by striking 2008 and
			 inserting 2013.
				(b)Qualified fuel
			 cell property
					(1)In
			 generalSubparagraph (E) of section 48(c)(1) of such Code is
			 amended by striking 2007 and inserting
			 2012.
					(2)Termination of
			 special ruleSubparagraph (D) of section 48(c)(1) of such Code is
			 amended by inserting placed in service before January 1, 2008,
			 and after qualified fuel cell property which is.
					(c)Fiber-optic
			 distributed sunlightClause (ii) of section 48(a)(3)(A) of such
			 Code is amended by striking 2008 and inserting
			 2013.
				(d)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
				103.Extension and
			 modification of credit for residential energy efficient property
				(a)In
			 generalSubsection (g) of
			 section 25D of the Internal Revenue Code of 1986 is amended by striking
			 2007 and inserting 2012.
				(b)Modification of
			 maximum credit for qualified solar electricity
			 propertySubparagraph (A) of section 25D(b)(1) of such Code is
			 amended to read as follows:
					
						(A)$2,000 with
				respect to each half kilowatt of capacity of property for which qualified solar
				electricity property expenditures are
				made,
						.
				(c)Conforming
			 amendments
					(1)Paragraph (1) of
			 section 25D(a) of such Code is amended by striking photovoltaic
			 and inserting solar electricity.
					(2)Paragraph (2) of
			 section 25D(d) of such Code is amended in the text and in the heading by
			 striking photovoltaic and inserting solar
			 electricity.
					(3)Paragraph
			 (4)(A)(i) of section 25D(e) of such Code is amended by striking
			 photovoltaic and inserting solar
			 electricity.
					(d)Effective
			 dates
					(1)In
			 generalThe amendment made by subsection (a) shall take effect on
			 the date of the enactment of this Act.
					(2)Increase in
			 credit for solar electricity propertyThe amendments made by
			 subsections (b) and (c) shall apply to taxable years beginning after December
			 31, 2005.
					(3)Hold harmless
			 transition ruleIn the case of any taxable year beginning after
			 December 31, 2005, and before the date of the enactment of this Act, the
			 taxpayer may elect (at such time and in such form and manner as the Secretary
			 of the Treasury may determine) to apply the limitation under section
			 25D(b)(1)(A) of the Internal Revenue Code of 1986 which was in effect
			 immediately before the date of the enactment of this Act for purposes of
			 determining the credit under section 25D of such Code for such taxable year in
			 lieu of such limitation as otherwise in effect for such year.
					104.Extension and
			 modification of excise tax credits for certain liquid fuel derived from
			 coal
				(a)Modification of
			 excise tax creditsSection 6426 of the Internal Revenue Code of
			 1986 is amended by redesignating subsection (g) as subsection (h) and by
			 inserting after subsection (f) the following new subsection:
					
						(g)Special rules
				for liquid fuel derived from coal
							(1)Limitations
								(A)Overall dollar
				limitationNo liquid coal
				fuel shall be taken into account in determining the alternative fuel credit
				under subsection (d) or the alternative fuel mixture credit under subsection
				(e) if such fuel is sold or used after the date on which the Secretary
				certifies that, in the estimation of the Secretary, more than $1,500,000,000
				has been allowed, in the aggregate, as a credit under this section with respect
				to liquid coal fuel taken into account under subsections (d) and (e).
								(B)Per taxpayer
				maximum
									(i)In
				generalWith respect to any
				taxpayer, only the first 150,000,000 gallons of liquid coal fuel which is sold
				or used by the taxpayer during any calendar year may be taken into account
				under subsection (d) or (e).
									(ii)Termination of
				taxpayer maximumClause (i) shall not apply with respect to any
				calendar year after the first calendar year with respect to which the Secretary
				certifies that, in the estimation of the Secretary, at least 5 taxpayers sell
				or use liquid coal fuel which is taken into account under subsection (d) or
				(e).
									(C)Per taxpayer
				minimumWith respect to any
				taxpayer, liquid coal fuel sold or used by the taxpayer during any calendar
				year shall not be taken into account in determining the alternative fuel credit
				under subsection (d) or the alternative fuel mixture credit under subsection
				(e) unless the aggregate amount of liquid coal fuel sold or used by such
				taxpayer during such calendar year exceeds 15,000,000 gallons.
								(2)Adjustment of
				credit amountSolely for
				purposes of determining that portion of the alternative fuel credit under
				subsection (d) and the alternative fuel mixture credit under subsection (e)
				which is allowed with respect to liquid coal fuel—
								(A)Phase-out based
				on price of oil
									(i)In
				generalThe 50 cent amounts
				contained in subsections (d)(1) and (e)(1) shall each be reduced (but not below
				zero) by an amount which bears the same ratio to the amount so contained in
				subsection (d)(1) or (e)(1) (as so increased) as—
										(I)the amount (if any) by which the price of a
				barrel of crude oil exceeds $45, bears to
										(II)$70.
										(ii)Determination
				by SecretaryThe price of a barrel of crude oil shall be
				determined periodically by the Secretary under such methodology as the
				Secretary determines appropriate. The price determined under this clause and
				the reduction required by clause (i) shall apply with respect to liquid coal
				fuel sold or used during the period to which such determination relates.
									(B)Inflation
				adjustment of phase-out based on price of oilIn the case of any
				period beginning in a calendar year after 2007, the dollar amounts contained in
				subclauses (I) and (II) of subparagraph (A)(i) shall be increased by an amount
				equal to—
									(i)such dollar
				amount, multiplied by
									(ii)the cost-of-living
				adjustment determined under section 1(f)(3) for the calendar year in which the
				taxable year begins, determined by substituting calendar year
				2006 for calendar year 1992 in subparagraph (B)
				thereof.
									Any
				increase determined under the preceding sentence shall be rounded to the
				nearest multiple of $1.(3)Liquid coal
				fuelFor purposes of this
				section and section 6427, the term liquid coal fuel means liquid
				fuel derived from coal which is described in subsection (d)(2)(E).
							(4)Application of
				aggregation, etc., rulesRules similar to the rules of paragraphs
				(2), (3), and (4) of section 40(g) shall apply for purposes of the limitations
				under paragraph (2).
							(5)Credit may be
				transferredNothing in any
				law or rule of law shall be construed to limit the transferability of the
				alternative fuel credit under subsection (e) or the alternative fuel mixture
				credit under subsection (e) if—
								(A)liquid coal fuel is
				taken into account in determining such credit, and
								(B)such fuel or an
				alternative fuel mixture produced with such coal is purchased from the
				transferor of such credit by the transferee of such
				credit.
								.
				(b)Extension of
			 credit
					(1)Alternative fuel
			 creditParagraph (4) of section 6426(d) of such Code (relating to
			 termination) is amended by inserting (the earlier of December 31, 2023,
			 or the date of the certification under subsection (g)(1)(A), in the case of any
			 sale or use involving liquid coal fuel) before the period at the
			 end.
					(2)Alternative fuel
			 mixture creditParagraph (3)
			 of section 6426(e) of such Code (relating to termination) is amended by
			 inserting (the earlier of December 31, 2023, or the date of the
			 certification under subsection (g)(1)(A), in the case of any sale or use
			 involving liquid coal fuel) before the period at the end.
					(3)Refundability of
			 creditParagraph (5) of section 6427(e) of such Code (relating to
			 termination) is amended—
						(A)by striking
			 and at the end of subparagraph (C), by striking the period at
			 the end of subparagraph (D) and inserting , and, and by adding
			 at the end the following new subparagraph:
							
								(E)any alternative fuel or alternative fuel
				mixture (as so defined) involving liquid coal fuel sold or used after the
				earlier of December 31, 2023, or the date of the certification under section
				6426(g)(1)(A).
								,
				and
						(B)by inserting
			 or (E) after subparagraph (D) in subparagraph
			 (C).
						(c)Effective
			 dateThe amendments made by this section shall apply to any sale
			 or use for any period after September 30, 2006.
				IIAmerican-Made
			 Energy Trust Fund
			201.Establishment of
			 American-Made Energy Trust Fund
				(a)Creation of
			 trust fundSubchapter A of chapter 98 of the Internal Revenue
			 Code of 1986 is amended by inserting at the end the following new
			 section:
					
						9511.American-Made
				Energy Trust Fund
							(a)Establishment of
				Trust FundThere is established in the Treasury of the United
				States a trust fund to be known as the American-Made Energy Trust
				Fund, consisting of such amounts as may be appropriated or credited to
				the American-Made Energy Trust Fund as provided in this section or section
				9602(b).
							(b)Transfers to
				Trust FundThere are hereby appropriated to the American-Made
				Energy Trust Fund amounts required to be transferred under section 308(a)(2) of
				the American-Made Energy Freedom Act of 2006.
							(c)Expenditures
				from American-Made Energy Trust Fund
								(1)In
				generalAs provided by appropriation Acts, amounts in the
				American-Made Energy Trust Fund shall be available—
									(A)for transfer to the general fund of the
				Treasury to offset any reduction in revenue to the United States that the
				Secretary estimates results from the amendments made by title I of the
				American-Made Energy Freedom Act of 2006, and
									(B)to carry out
				sections 210, 932, 1510, 1511, 1512, 1514, and title XVII of the Energy Policy
				Act of 2005.
									(2)Limitation on
				availability to carry out the Energy Policy Act of 2005
									(A)In
				generalNotwithstanding paragraph (1), amounts in the
				American-Made Energy Trust Fund shall be available to carry out the provisions
				referred to in paragraph (1)(B) only with respect to so much of such amount as
				the Secretary certifies, in the estimation of the Secretary, is in excess
				(taking into account the Secretary’s estimate of future appropriations and
				credits to the American-Made Energy Trust Fund) of the amounts necessary to
				make all future transfers described in subparagraph (A) of paragraph
				(1).
									(B)Apportionment of
				excess amountNotwithstanding paragraph (1), the excess amount
				certified by the Secretary under subparagraph (A) shall be apportioned to the
				provisions referred to in paragraph (1)(B) in accordance with the following
				table:
										
											
												
													To carry
						out the following provision of the Energy Policy Act of
						2005:The
						following percentage of the excess amount shall be available: 
													
												
												
													Section 21015 percent
													
													Section 9325 percent
													
													Section 15102 percent
													
													Section 151124 percent
													
													Section 151224 percent
													
													Section 151410 percent
													
													Title XVII20 percent.
													
												
											
										
									(C)Maximum dollar
				limitationNotwithstanding paragraph (1), the maximum aggregate
				amount which may be paid from the American-Made Energy Trust Fund to carry out
				the provisions referred to in paragraph (1)(B) shall not exceed
				$3,000,000,000.
									(D)Report to
				CongressAny certification made under subparagraph (A) shall be
				made in a written report to the Congress and shall include the relevant
				estimates of the Secretary of future transfers, appropriations, and
				credits.
									.
				(b)Clerical
			 amendmentThe table of sections for subchapter A of chapter 98 of
			 such Code is amended by inserting at the end the following new item:
					
						
							Sec. 9511. American-Made Energy Trust
				Fund.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply after the
			 date of the enactment of this Act.
				IIIDevelopment of
			 oil and gas resources of the Coastal Plain of Alaska
			301.DefinitionsIn this title:
				(1)Coastal
			 PlainThe term Coastal Plain means that area
			 described in appendix I to part 37 of title 50, Code of Federal
			 Regulations.
				(2)SecretaryThe
			 term Secretary, except as otherwise provided, means the Secretary
			 of the Interior or the Secretary’s designee.
				302.Leasing program
			 for lands within the Coastal Plain
				(a)In
			 generalThe Secretary shall take such actions as are
			 necessary—
					(1)to establish and
			 implement, in accordance with this title and acting through the Director of the
			 Bureau of Land Management in consultation with the Director of the United
			 States Fish and Wildlife Service, a competitive oil and gas leasing program
			 that will result in an environmentally sound program for the exploration,
			 development, and production of the oil and gas resources of the Coastal Plain;
			 and
					(2)to administer the
			 provisions of this title through regulations, lease terms, conditions,
			 restrictions, prohibitions, stipulations, and other provisions that ensure the
			 oil and gas exploration, development, and production activities on the Coastal
			 Plain will result in no significant adverse effect on fish and wildlife, their
			 habitat, subsistence resources, and the environment, including, in furtherance
			 of this goal, by requiring the application of the best commercially available
			 technology for oil and gas exploration, development, and production to all
			 exploration, development, and production operations under this title in a
			 manner that ensures the receipt of fair market value by the public for the
			 mineral resources to be leased.
					(b)Repeal
					(1)RepealSection
			 1003 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 23U.S.C. 3143) is repealed.
					(2)Conforming
			 amendmentThe table of contents in section 1 of such Act is
			 amended by striking the item relating to section 1003.
					(c)Compliance with
			 requirements under certain other laws
					(1)CompatibilityFor
			 purposes of the National Wildlife Refuge System Administration Act of 1966 (16
			 U.S.C. 668dd et seq.), the oil and gas leasing program and activities
			 authorized by this section in the Coastal Plain are deemed to be compatible
			 with the purposes for which the Arctic National Wildlife Refuge was
			 established, and no further findings or decisions are required to implement
			 this determination.
					(2)Adequacy of the
			 Department of the Interior’s legislative environmental impact
			 statementThe Final Legislative Environmental Impact
			 Statement (April 1987) on the Coastal Plain prepared pursuant to
			 section 1002 of the Alaska National Interest Lands Conservation Act of 1980 (16
			 U.S.C. 3142) and section 102(2)(C) of the National Environmental Policy Act of
			 1969 (42 U.S.C. 4332(2)(C)) is deemed to satisfy the requirements under the
			 National Environmental Policy Act of 1969 that apply with respect to prelease
			 activities, including actions authorized to be taken by the Secretary to
			 develop and promulgate the regulations for the establishment of a leasing
			 program authorized by this title before the conduct of the first lease
			 sale.
					(3)Compliance with
			 NEPA for other actionsBefore conducting the first lease sale
			 under this title, the Secretary shall prepare an environmental impact statement
			 under the National Environmental Policy Act of 1969 with respect to the actions
			 authorized by this title that are not referred to in paragraph (2).
			 Notwithstanding any other law, the Secretary is not required to identify
			 nonleasing alternative courses of action or to analyze the environmental
			 effects of such courses of action. The Secretary shall only identify a
			 preferred action for such leasing and a single leasing alternative, and analyze
			 the environmental effects and potential mitigation measures for those two
			 alternatives. The identification of the preferred action and related analysis
			 for the first lease sale under this title shall be completed within 18 months
			 after the date of enactment of this title. The Secretary shall only consider
			 public comments that specifically address the Secretary’s preferred action and
			 that are filed within 20 days after publication of an environmental analysis.
			 Notwithstanding any other law, compliance with this paragraph is deemed to
			 satisfy all requirements for the analysis and consideration of the
			 environmental effects of proposed leasing under this title.
					(d)Relationship to
			 State and local authorityNothing in this title shall be
			 considered to expand or limit State and local regulatory authority.
				(e)Special
			 areas
					(1)In
			 generalThe Secretary, after consultation with the State of
			 Alaska, the city of Kaktovik, and the North Slope Borough, may designate up to
			 a total of 45,000 acres of the Coastal Plain as a Special Area if the Secretary
			 determines that the Special Area is of such unique character and interest so as
			 to require special management and regulatory protection. The Secretary shall
			 designate as such a Special Area the Sadlerochit Spring area, comprising
			 approximately 4,000 acres.
					(2)ManagementEach
			 such Special Area shall be managed so as to protect and preserve the area’s
			 unique and diverse character including its fish, wildlife, and subsistence
			 resource values.
					(3)Exclusion from
			 leasing or surface occupancyThe Secretary may exclude any
			 Special Area from leasing. If the Secretary leases a Special Area, or any part
			 thereof, for purposes of oil and gas exploration, development, production, and
			 related activities, there shall be no surface occupancy of the lands comprising
			 the Special Area.
					(4)Directional
			 drillingNotwithstanding the other provisions of this subsection,
			 the Secretary may lease all or a portion of a Special Area under terms that
			 permit the use of horizontal drilling technology from sites on leases located
			 outside the Special Area.
					(f)Limitation on
			 closed areasThe Secretary’s sole authority to close lands within
			 the Coastal Plain to oil and gas leasing and to exploration, development, and
			 production is that set forth in this title.
				(g)Regulations
					(1)In
			 generalThe Secretary shall prescribe such regulations as may be
			 necessary to carry out this title, including rules and regulations relating to
			 protection of the fish and wildlife, their habitat, subsistence resources, and
			 environment of the Coastal Plain, by no later than 15 months after the date of
			 enactment of this title.
					(2)Revision of
			 regulationsThe Secretary shall periodically review and, if
			 appropriate, revise the rules and regulations issued under subsection (a) to
			 reflect any significant biological, environmental, or engineering data that
			 come to the Secretary’s attention.
					303.Lease
			 sales
				(a)In
			 generalLands may be leased pursuant to this title to any person
			 qualified to obtain a lease for deposits of oil and gas under the Mineral
			 Leasing Act (30 U.S.C. 181 et seq.).
				(b)ProceduresThe
			 Secretary shall, by regulation, establish procedures for—
					(1)receipt and
			 consideration of sealed nominations for any area in the Coastal Plain for
			 inclusion in, or exclusion (as provided in subsection (c)) from, a lease
			 sale;
					(2)the holding of
			 lease sales after such nomination process; and
					(3)public notice of
			 and comment on designation of areas to be included in, or excluded from, a
			 lease sale.
					(c)Lease sale
			 bidsBidding for leases under this title shall be by sealed
			 competitive cash bonus bids.
				(d)Acreage minimum
			 in first saleIn the first lease sale under this title, the
			 Secretary shall offer for lease those tracts the Secretary considers to have
			 the greatest potential for the discovery of hydrocarbons, taking into
			 consideration nominations received pursuant to subsection (b)(1), but in no
			 case less than 200,000 acres.
				(e)Timing of lease
			 salesThe Secretary shall—
					(1)conduct the first
			 lease sale under this title within 22 months after the date of the enactment of
			 this title; and
					(2)conduct additional
			 sales so long as sufficient interest in development exists to warrant, in the
			 Secretary’s judgment, the conduct of such sales.
					304.Grant of leases
			 by the Secretary
				(a)In
			 generalThe Secretary may grant to the highest responsible
			 qualified bidder in a lease sale conducted pursuant to section 303 any lands to
			 be leased on the Coastal Plain upon payment by the lessee of such bonus as may
			 be accepted by the Secretary.
				(b)Subsequent
			 transfersNo lease issued under this title may be sold,
			 exchanged, assigned, sublet, or otherwise transferred except with the approval
			 of the Secretary. Prior to any such approval the Secretary shall consult with,
			 and give due consideration to the views of, the Attorney General.
				305.Lease terms and
			 conditions
				(a)In
			 generalAn oil or gas lease issued pursuant to this title
			 shall—
					(1)provide for the
			 payment of a royalty of not less than 12½ percent in amount or value of the
			 production removed or sold from the lease, as determined by the Secretary under
			 the regulations applicable to other Federal oil and gas leases;
					(2)provide that the
			 Secretary may close, on a seasonal basis, portions of the Coastal Plain to
			 exploratory drilling activities as necessary to protect caribou calving areas
			 and other species of fish and wildlife;
					(3)require that the
			 lessee of lands within the Coastal Plain shall be fully responsible and liable
			 for the reclamation of lands within the Coastal Plain and any other Federal
			 lands that are adversely affected in connection with exploration, development,
			 production, or transportation activities conducted under the lease and within
			 the Coastal Plain by the lessee or by any of the subcontractors or agents of
			 the lessee;
					(4)provide that the
			 lessee may not delegate or convey, by contract or otherwise, the reclamation
			 responsibility and liability to another person without the express written
			 approval of the Secretary;
					(5)provide that the
			 standard of reclamation for lands required to be reclaimed under this title
			 shall be, as nearly as practicable, a condition capable of supporting the uses
			 which the lands were capable of supporting prior to any exploration,
			 development, or production activities, or upon application by the lessee, to a
			 higher or better use as approved by the Secretary;
					(6)contain terms and
			 conditions relating to protection of fish and wildlife, their habitat,
			 subsistence resources, and the environment as required pursuant to section
			 302(a)(2);
					(7)provide that the
			 lessee, its agents, and its contractors use best efforts to provide a fair
			 share, as determined by the level of obligation previously agreed to in the
			 1974 agreement implementing section 29 of the Federal Agreement and Grant of
			 Right of Way for the Operation of the Trans-Alaska Pipeline, of employment and
			 contracting for Alaska Natives and Alaska Native Corporations from throughout
			 the State;
					(8)prohibit the
			 export of oil produced under the lease; and
					(9)contain such other
			 provisions as the Secretary determines necessary to ensure compliance with the
			 provisions of this title and the regulations issued under this title.
					(b)Project labor
			 agreementsThe Secretary, as a term and condition of each lease
			 under this title and in recognizing the Government’s proprietary interest in
			 labor stability and in the ability of construction labor and management to meet
			 the particular needs and conditions of projects to be developed under the
			 leases issued pursuant to this title and the special concerns of the parties to
			 such leases, shall require that the lessee and its agents and contractors
			 negotiate to obtain a project labor agreement for the employment of laborers
			 and mechanics on production, maintenance, and construction under the
			 lease.
				306.Coastal plain
			 environmental protection
				(a)No significant
			 adverse effect standard to govern authorized Coastal Plain
			 activitiesThe Secretary shall, consistent with the requirements
			 of section 302, administer the provisions of this title through regulations,
			 lease terms, conditions, restrictions, prohibitions, stipulations, and other
			 provisions that—
					(1)ensure the oil and
			 gas exploration, development, and production activities on the Coastal Plain
			 will result in no significant adverse effect on fish and wildlife, their
			 habitat, and the environment;
					(2)require the
			 application of the best commercially available technology for oil and gas
			 exploration, development, and production on all new exploration, development,
			 and production operations; and
					(3)ensure that the
			 maximum amount of surface acreage covered by production and support facilities,
			 including airstrips and any areas covered by gravel berms or piers for support
			 of pipelines, does not exceed 2,000 acres on the Coastal Plain.
					(b)Site-specific
			 assessment and mitigationThe Secretary shall also require, with
			 respect to any proposed drilling and related activities, that—
					(1)a
			 site-specific analysis be made of the probable effects, if any, that the
			 drilling or related activities will have on fish and wildlife, their habitat,
			 subsistence resources, and the environment;
					(2)a
			 plan be implemented to avoid, minimize, and mitigate (in that order and to the
			 extent practicable) any significant adverse effect identified under paragraph
			 (1); and
					(3)the development of
			 the plan shall occur after consultation with the agency or agencies having
			 jurisdiction over matters mitigated by the plan.
					(c)Regulations to
			 protect coastal plain fish and wildlife resources, subsistence users, and the
			 environmentBefore implementing the leasing program authorized by
			 this title, the Secretary shall prepare and promulgate regulations, lease
			 terms, conditions, restrictions, prohibitions, stipulations, and other measures
			 designed to ensure that the activities undertaken on the Coastal Plain under
			 this title are conducted in a manner consistent with the purposes and
			 environmental requirements of this title.
				(d)Compliance with
			 Federal and State environmental laws and other requirementsThe
			 proposed regulations, lease terms, conditions, restrictions, prohibitions, and
			 stipulations for the leasing program under this title shall require compliance
			 with all applicable provisions of Federal and State environmental law, and
			 shall also require the following:
					(1)Standards at least
			 as effective as the safety and environmental mitigation measures set forth in
			 items 1 through 29 at pages 167 through 169 of the Final Legislative
			 Environmental Impact Statement (April 1987) on the Coastal
			 Plain.
					(2)Seasonal
			 limitations on exploration, development, and related activities, where
			 necessary, to avoid significant adverse effects during periods of concentrated
			 fish and wildlife breeding, denning, nesting, spawning, and migration.
					(3)That exploration
			 activities, except for surface geological studies, be limited to the period
			 between approximately November 1 and May 1 each year and that exploration
			 activities shall be supported, if necessary, by ice roads, winter trails with
			 adequate snow cover, ice pads, ice airstrips, and air transport methods, except
			 that such exploration activities may occur at other times if the Secretary
			 finds that such exploration will have no significant adverse effect on the fish
			 and wildlife, their habitat, and the environment of the Coastal Plain.
					(4)Design safety and
			 construction standards for all pipelines and any access and service roads,
			 that—
						(A)minimize, to the
			 maximum extent possible, adverse effects upon the passage of migratory species
			 such as caribou; and
						(B)minimize adverse
			 effects upon the flow of surface water by requiring the use of culverts,
			 bridges, and other structural devices.
						(5)Prohibitions on
			 general public access and use on all pipeline access and service roads.
					(6)Stringent
			 reclamation and rehabilitation requirements, consistent with the standards set
			 forth in this title, requiring the removal from the Coastal Plain of all oil
			 and gas development and production facilities, structures, and equipment upon
			 completion of oil and gas production operations, except that the Secretary may
			 exempt from the requirements of this paragraph those facilities, structures, or
			 equipment that the Secretary determines would assist in the management of the
			 Arctic National Wildlife Refuge and that are donated to the United States for
			 that purpose.
					(7)Appropriate
			 prohibitions or restrictions on access by all modes of transportation.
					(8)Appropriate
			 prohibitions or restrictions on sand and gravel extraction.
					(9)Consolidation of
			 facility siting.
					(10)Appropriate
			 prohibitions or restrictions on use of explosives.
					(11)Avoidance, to the
			 extent practicable, of springs, streams, and river system; the protection of
			 natural surface drainage patterns, wetlands, and riparian habitats; and the
			 regulation of methods or techniques for developing or transporting adequate
			 supplies of water for exploratory drilling.
					(12)Avoidance or
			 minimization of air traffic-related disturbance to fish and wildlife.
					(13)Treatment and
			 disposal of hazardous and toxic wastes, solid wastes, reserve pit fluids,
			 drilling muds and cuttings, and domestic wastewater, including an annual waste
			 management report, a hazardous materials tracking system, and a prohibition on
			 chlorinated solvents, in accordance with applicable Federal and State
			 environmental law.
					(14)Fuel storage and
			 oil spill contingency planning.
					(15)Research,
			 monitoring, and reporting requirements.
					(16)Field crew
			 environmental briefings.
					(17)Avoidance of
			 significant adverse effects upon subsistence hunting, fishing, and trapping by
			 subsistence users.
					(18)Compliance with
			 applicable air and water quality standards.
					(19)Appropriate
			 seasonal and safety zone designations around well sites, within which
			 subsistence hunting and trapping shall be limited.
					(20)Reasonable
			 stipulations for protection of cultural and archeological resources.
					(21)All other
			 protective environmental stipulations, restrictions, terms, and conditions
			 deemed necessary by the Secretary.
					(e)ConsiderationsIn
			 preparing and promulgating regulations, lease terms, conditions, restrictions,
			 prohibitions, and stipulations under this section, the Secretary shall consider
			 the following:
					(1)The stipulations
			 and conditions that govern the National Petroleum Reserve-Alaska leasing
			 program, as set forth in the 1999 Northeast National Petroleum Reserve-Alaska
			 Final Integrated Activity Plan/Environmental Impact Statement.
					(2)The environmental
			 protection standards that governed the initial Coastal Plain seismic
			 exploration program under parts 37.31 to 37.33 of title 50, Code of Federal
			 Regulations.
					(3)The land use
			 stipulations for exploratory drilling on the KIC–ASRC private lands that are
			 set forth in Appendix 2 of the August 9, 1983, agreement between Arctic Slope
			 Regional Corporation and the United States.
					(f)Facility
			 consolidation planning
					(1)In
			 generalThe Secretary shall, after providing for public notice
			 and comment, prepare and update periodically a plan to govern, guide, and
			 direct the siting and construction of facilities for the exploration,
			 development, production, and transportation of Coastal Plain oil and gas
			 resources.
					(2)ObjectivesThe
			 plan shall have the following objectives:
						(A)Avoiding
			 unnecessary duplication of facilities and activities.
						(B)Encouraging
			 consolidation of common facilities and activities.
						(C)Locating or
			 confining facilities and activities to areas that will minimize impact on fish
			 and wildlife, their habitat, and the environment.
						(D)Utilizing existing
			 facilities wherever practicable.
						(E)Enhancing
			 compatibility between wildlife values and development activities.
						(g)Access to public
			 landsThe Secretary shall—
					(1)manage public
			 lands in the Coastal Plain subject to subsections (a) and (b) of section 811 of
			 the Alaska National Interest Lands Conservation Act (16 U.S.C. 3121);
			 and
					(2)ensure that local
			 residents shall have reasonable access to public lands in the Coastal Plain for
			 traditional uses.
					307.Expedited
			 judicial review
				(a)Filing of
			 complaint
					(1)DeadlineSubject
			 to paragraph (2), any complaint seeking judicial review of any provision of
			 this title or any action of the Secretary under this title shall be
			 filed—
						(A)except as provided
			 in subparagraph (B), within the 90-day period beginning on the date of the
			 action being challenged; or
						(B)in the case of a
			 complaint based solely on grounds arising after such period, within 90 days
			 after the complainant knew or reasonably should have known of the grounds for
			 the complaint.
						(2)VenueAny
			 complaint seeking judicial review of any provision of this title or any action
			 of the Secretary under this title may be filed only in the United States Court
			 of Appeals for the District of Columbia.
					(3)Limitation on
			 scope of certain reviewJudicial review of a Secretarial decision
			 to conduct a lease sale under this title, including the environmental analysis
			 thereof, shall be limited to whether the Secretary has complied with the terms
			 of this title and shall be based upon the administrative record of that
			 decision. The Secretary’s identification of a preferred course of action to
			 enable leasing to proceed and the Secretary’s analysis of environmental effects
			 under this title shall be presumed to be correct unless shown otherwise by
			 clear and convincing evidence to the contrary.
					(b)Limitation on
			 other reviewActions of the Secretary with respect to which
			 review could have been obtained under this section shall not be subject to
			 judicial review in any civil or criminal proceeding for enforcement.
				308.Federal and
			 State distribution of revenues
				(a)In
			 generalNotwithstanding any other provision of law, of the amount
			 of adjusted bonus, rental, and royalty revenues from Federal oil and gas
			 leasing and operations authorized under this title—
					(1)50 percent shall
			 be paid to the State of Alaska;
					(2)except as provided
			 in section 311(d), the balance shall be transferred to the American-Made Energy
			 Trust Fund.
					(b)Payments to
			 AlaskaPayments to the State of Alaska under this section shall
			 be made semiannually.
				309.Rights-of-way
			 across the Coastal Plain
				(a)In
			 generalThe Secretary shall issue rights-of-way and easements
			 across the Coastal Plain for the transportation of oil and gas—
					(1)except as provided
			 in paragraph (2), under section 28 of the Mineral Leasing Act (30 U.S.C. 185),
			 without regard to title XI of the Alaska National Interest Lands Conservation
			 Act (30 U.S.C. 3161 et seq.); and
					(2)under title XI of
			 the Alaska National Interest Lands Conservation Act (30 U.S.C. 3161 et seq.),
			 for access authorized by sections 1110 and 1111 of that Act (16 U.S.C. 3170 and
			 3171).
					(b)Terms and
			 conditionsThe Secretary shall include in any right-of-way or
			 easement issued under subsection (a) such terms and conditions as may be
			 necessary to ensure that transportation of oil and gas does not result in a
			 significant adverse effect on the fish and wildlife, subsistence resources,
			 their habitat, and the environment of the Coastal Plain, including requirements
			 that facilities be sited or designed so as to avoid unnecessary duplication of
			 roads and pipelines.
				(c)RegulationsThe
			 Secretary shall include in regulations under section 302(g) provisions granting
			 rights-of-way and easements described in subsection (a) of this section.
				310.ConveyanceIn order to maximize Federal revenues by
			 removing clouds on title to lands and clarifying land ownership patterns within
			 the Coastal Plain, the Secretary, notwithstanding the provisions of section
			 1302(h)(2) of the Alaska National Interest Lands Conservation Act (16 U.S.C.
			 3192(h)(2)), shall convey—
				(1)to the Kaktovik
			 Inupiat Corporation the surface estate of the lands described in paragraph 1 of
			 Public Land Order 6959, to the extent necessary to fulfill the Corporation’s
			 entitlement under sections 12 and 14 of the Alaska Native Claims Settlement Act
			 (43 U.S.C. 1611 and 1613) in accordance with the terms and conditions of the
			 Agreement between the Department of the Interior, the United States Fish and
			 Wildlife Service, the Bureau of Land Management, and the Kaktovik Inupiat
			 Corporation effective January 22, 1993; and
				(2)to the Arctic
			 Slope Regional Corporation the remaining subsurface estate to which it is
			 entitled pursuant to the August 9, 1983, agreement between the Arctic Slope
			 Regional Corporation and the United States of America.
				311.Local government
			 impact aid and community service assistance
				(a)Financial
			 assistance authorized
					(1)In
			 generalThe Secretary may use amounts available from the Coastal
			 Plain Local Government Impact Aid Assistance Fund established by subsection (d)
			 to provide timely financial assistance to entities that are eligible under
			 paragraph (2) and that are directly impacted by the exploration for or
			 production of oil and gas on the Coastal Plain under this title.
					(2)Eligible
			 entitiesThe North Slope Borough, the City of Kaktovik, and any
			 other borough, municipal subdivision, village, or other community in the State
			 of Alaska that is directly impacted by exploration for, or the production of,
			 oil or gas on the Coastal Plain under this title, as determined by the
			 Secretary, shall be eligible for financial assistance under this
			 section.
					(b)Use of
			 assistanceFinancial assistance under this section may be used
			 only for—
					(1)planning for
			 mitigation of the potential effects of oil and gas exploration and development
			 on environmental, social, cultural, recreational, and subsistence
			 values;
					(2)implementing
			 mitigation plans and maintaining mitigation projects;
					(3)developing,
			 carrying out, and maintaining projects and programs that provide new or
			 expanded public facilities and services to address needs and problems
			 associated with such effects, including fire-fighting, police, water, waste
			 treatment, medivac, and medical services; and
					(4)establishment of a
			 coordination office, by the north slope borough, in the city of kaktovik, which
			 shall—
						(A)coordinate with and
			 advise developers on local conditions, impact, and history of the areas
			 utilized for development; and
						(B)provide to the
			 Committee on Resources of the House of Representatives and the Committee on
			 Energy and Natural Resources of the Senate an annual report on the status of
			 coordination between developers and the communities affected by
			 development.
						(c)Application
					(1)In
			 generalAny community that is eligible for assistance under this
			 section may submit an application for such assistance to the Secretary, in such
			 form and under such procedures as the Secretary may prescribe by
			 regulation.
					(2)North Slope
			 Borough communitiesA community located in the North Slope
			 Borough may apply for assistance under this section either directly to the
			 Secretary or through the North Slope Borough
					(3)Application
			 assistanceThe Secretary shall work closely with and assist the
			 North Slope Borough and other communities eligible for assistance under this
			 section in developing and submitting applications for assistance under this
			 section.
					(d)Establishment of
			 fund
					(1)In
			 generalThere is established in the Treasury the Coastal Plain
			 Local Government Impact Aid Assistance Fund.
					(2)UseAmounts
			 in the fund may be used only for providing financial assistance under this
			 section.
					(3)DepositsSubject
			 to paragraph (4), there shall be deposited into the fund amounts received by
			 the United States as revenues derived from rents, bonuses, and royalties from
			 Federal leases and lease sales authorized under this title.
					(4)Limitation on
			 depositsThe total amount in the fund may not exceed
			 $11,000,000.
					(5)Investment of
			 balancesThe Secretary of the Treasury shall invest amounts in
			 the fund in interest bearing government securities.
					(e)Authorization of
			 appropriationsTo provide financial assistance under this section
			 there is authorized to be appropriated to the Secretary from the Coastal Plain
			 Local Government Impact Aid Assistance Fund $5,000,000 for each fiscal
			 year.
				
